440 F.2d 992
UNITED STATES of America, Appellee,v.James Richard SAYERS, Appellant.
No. 24660.
United States Court of Appeals, Ninth Circuit.
May 5, 1971.

Robert H. Green, Santa Ana, Cal., for appellant.
Robert L. Meyer, U.S. Atty., Robert L. Brosio, Chief, Criminal Division, Darrell W. MacIntyre, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before HAMLEY and KILKENNY, Circuit Judges, and POWELL, District judge.1
PER CURIAM:


1
The judgment of conviction in this prosecution, under 50 U.S.C.App. 462, for refusing to submit to induction into the Armed Forces, is affirmed.  Ehlert v. United States, 401 U.S.  ,  91 S.Ct. 1319, 28 L.Ed.2d 625 (1971), decided April 21, 1971.



1
 The Honorable Charles L. Powell, United States District Judge for the Eastern District of Washington, sitting by designation